
	

113 S2077 PCS: Emergency Unemployment Compensation Extension Act of 2014
U.S. Senate
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 315113th CONGRESS2d Session
		S. 2077
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2014
			Mr. Reed introduced the following bill; which was read the first time
		
		March 5, 2014Read the second time and placed on the calendarA BILL
		To provide for the extension of certain unemployment benefits, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Emergency Unemployment Compensation Extension Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Extension of emergency unemployment compensation program.
					Sec. 3. Temporary extension of extended benefit provisions.
					Sec. 4. Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities.
					Sec. 5. Additional extended unemployment benefits under the Railroad Unemployment Insurance Act.
					Sec. 6. Flexibility for unemployment program agreements.
					Sec. 7. Offset from farm bill savings.
				2.Extension of emergency unemployment compensation program(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended by striking January 1, 2014 and inserting July 1, 2014.(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by inserting and at the end; and(3)by inserting after subparagraph (J) the following:(K)the amendment made by section 2(a) of the Emergency Unemployment Compensation Extension Act of 2014;.(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).3.Temporary extension of extended benefit provisions(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in
			 Public Law 111–5 (26 U.S.C. 3304 note), is amended—(1)by striking December 31, 2013 each place it appears and inserting June 30, 2014; and(2)in subsection (c), by striking June 30, 2014 and inserting December 31, 2014.(b)Extension of matching for states with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C.
			 3304 note) is amended by striking June 30, 2014 and inserting December 31, 2014.(c)Extension of modification of indicators under the extended benefit programSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note) is amended—(1)in subsection (d), by striking December 31, 2013 and inserting June 30, 2014; and(2)in subsection (f)(2), by striking December 31, 2013 and inserting June 30, 2014.(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).4.Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities(a)In generalSection 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) is amended by striking through fiscal year 2014 and inserting through the first half of fiscal year 2015.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).5.Additional extended unemployment benefits under the Railroad Unemployment Insurance Act(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii)) is
			 amended—(1)by striking June 30, 2013 and inserting December 31, 2013; and(2)by striking December 31, 2013 and inserting June 30, 2014.(b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D)
			 of the Railroad Unemployment Insurance Act shall be available to cover the
			 cost of additional extended unemployment benefits provided under such
			 section 2(c)(2)(D) by reason of the amendments made by subsection (a) as
			 well as to cover the cost of such benefits provided under such section
			 2(c)(2)(D), as in effect on the day before the date of enactment of this
			 Act.(c)Funding for administrationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad
			 Retirement Board $125,000 for administrative expenses associated with the
			 payment of additional extended unemployment benefits provided under
			 section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of
			 the amendments made by subsection (a), to remain available until expended.6.Flexibility for unemployment program agreements(a)Flexibility(1)In generalSubsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) shall not apply with respect to a State that has enacted
			 a law before December 1, 2013, that, upon taking effect, would violate
			 such subsection.(2)Effective dateParagraph (1) is effective with respect to weeks of unemployment beginning on or after December 29,
			 2013.(b)Permitting a subsequent agreementNothing in title IV of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) shall preclude a State whose agreement under such title was
			 terminated  from entering into a subsequent agreement under such title on
			 or after the date of the enactment of this Act if the State, taking into
			 account the application of subsection (a), would otherwise meet the
			 requirements for an agreement under such title.7.Offset from farm bill savings(a)DefinitionIn this section, the term farm bill savings means the budgetary effects (as defined in section 2 of the Statutory Pay-As-You-Go Act of 2010 (2
			 U.S.C.
			 931) and as determined in accordance with that Act) attributable to the
			 enactment of the Agricultural Act of 2014 (Public
			 Law 113–79).(b)Offsetting of costsNotwithstanding any other provision of law—(1)the Office of Management and Budget shall remove from the PAYGO scorecards maintained pursuant to
			 section 4(d) of the Statutory Pay-As-You-Go Act of
			 2010
			 (2 U.S.C. 933(d)) the amount of the farm bill savings;(2)the Committee on the Budget of the Senate shall remove from the PAYGO scorecards maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th
			 Congress) the amount of the
			 farm bill savings; and(3)the amount removed from any PAYGO scorecard under paragraph (1) or (2) shall not be available to
			 offset the cost of other legislation under the Statutory
			 Pay-As-You-Go Act of 2010 (2 U.S.C. 931 et seq.) or section 201 of S. Con.
			 Res. 21 (110th Congress), respectively.(c)Treatment for PAYGO purposes(1)PAYGO scorecardThe budgetary effects of this Act and the amendments made by this Act shall not be entered on
			 either PAYGO scorecard maintained pursuant to section 4(d) of the
			 Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).(2)Senate paygo scorecardThe budgetary effects of this Act and the amendments made by this Act shall not be entered on any
			 PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21
			 (110th Congress).
				
	March 5, 2014Read the second time and placed on the calendar